 Case: 19-11009-BAH Doc #: 76 Filed: 05/13/21 Desc: Main Document                  Page 1 of 1




                        UNITED STATES BANKRUPTCY COURT
                           DISTRICT OF NEW HAMPSHIRE

In re:                                                             Bk. No. 19-11009-BAH
                                                                   Chapter 13
Shannon Michael Mollohan,
            Debtor



                                            ORDER

         The Court has before it the Debtor’s Motion to Reclaim Interpled Funds (Doc. No. 75)

(the “Motion”). Lawrence Sumski, the chapter 13 trustee, did not “interplead” the funds that the

Debtor seeks to recover; rather, he deposited them with the Court as unclaimed funds.

Accordingly, the Motion is denied. To claim these funds, the Debtor should submit an

application and comply with the requirements for claiming funds, which can be found on the

Court’s website at the following link: https://www.nhb.uscourts.gov/unclaimed-funds

         ENTERED at Concord, New Hampshire.



Date: May 13, 2021                           /s/ Bruce A. Harwood
                                             Bruce A. Harwood
                                             Chief Bankruptcy Judge
